--------------------------------------------------------------------------------

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S
LICENSE NUMBER.

MEMORANDUM OF REPLACEMENT IN-SITU URANIUM, “SOLUTION MINING LEASE”

THE STATE OF TEXAS )( COUNTY OF DUVAL )(

     THIS AGREEMENT made effective the 14th day of January, 2005, by and between
Zulema DeHoyos who is the same person also known as Zulema DeHoyos Estrada,
Individually and as Executrix of the Estate of Zulema G. DeHoyos, Deceased,
whose mailing address is 202 S. Bexar Street, San Diego, Texas 78384,
(hereinafter collectively referred to as "Lessor") and South Texas Mining
Venture, L.L.P., successor by merger to Everest Resource Company, a Texas
Corporation, whose mailing address is PO Box 2955, Corpus Christi, Texas 78403
(hereinafter referred to as "Lessee"), do hereby acknowledge and give notice
that Lessor has entered into an Solution Mining Lease with Lessee, covering the
lands and premises situated in Duval County, Texas, more fully described as
follows:

3100.64 acres of land, more or less, subject to the mineral reservation reserved
in the conveyance recorded in Volume 61, Pages 285-289 of the Deed Records of
Duval County, Texas, and which lands are located approximately 4 miles north
from Benavides, Texas, and 12 miles S. W. from San Diego, Texas, and being a
portion of the tract of land known as the Palangana Pasture in said Duval
County, Texas, allotted to Mrs. Lizzie Singer under the terms of the Last Will
and Testament of Mrs. Anna Collins, Deceased, and decree of the District Court
of Nueces County, Texas, and being Share 4 of Parcel F, First, and Parcel F,
Second, and which decree is of record in Volume Z, Page 314 et seq., of the Deed
Records of Duval County, Texas, and described by the metes and bounds contained
therein.

     It is expressly provided that this Lease covers only the uranium, thorium,
molybdenum, vanadium, and all other fissionable materials, together with all
minerals, metals, materials, elements, compounds, solutions and mixtures which
are necessarily produced in solution with, and incidental to, the production of
the above-named substances in and under said lands above described.

     Said Solution Mining Lease is effective January 14, 2005 and provides for a
primary term of five (5) years, subject to all of the terms, conditions and
provisions as set out in said Solution Mining Lease. The original of such
Solution Mining Lease is in the office of the Lessee, where it is open to
examination and investigation by interested parties during reasonable business
hours.

--------------------------------------------------------------------------------

     The Solution Mining Lease replaces, supercedes and takes the place of that
certain In-Situ Uranium Mining Lease dated January 14, 2005, recorded in Volume
397 at Page 586 of the Official Records of Duval County, Texas, and all the
terms of this new lease shall be in force and effect effective with recording
the same of record in Duval County, Texas.

     This notice is given to place every person on notice of the existence of
said Solution Mining Lease, and all of the terms, provisions and conditions
thereof; and this notice is given in lieu of filing the original of such
Solution Mining Lease for record in Duval County, Texas.

EXECUTED IN DUPLICATE ORIGINALS this the 11th day of July, 2008

LESSOR:        “Zulema DeHoyos”   Zulema DeHoyos Estrada, aka Zulema DeHoyos,  
Individually and as Executrix of the   Estate of Zulema G. DeHoyos, Deceased  


 

LESSEE: South Texas Mining Venture, L.L.P.

 





 

By:

URN South Texas Project, Ltd,

 



Its General Partner

 

By:

“Dennis E. Stover”

 



Dennis E. Stover, President

 





 





 

By:

Everest Exploration, Inc.

 



Its General Partner

 

By:

“James T. Clark”

 

Name:

James T. Clark

 

Title:

President


--------------------------------------------------------------------------------

ACKNOWLEDGMENTS

STATE OF TEXAS COUNTY OF

     This instrument was acknowledged before me on this 11th day of June July,
2008, by Zulema DeHoyos Estrada, aka Zulema DeHoyos, Individually and as
Executrix of the Estate of Zulema G. DeHoyos, Deceased.

 

“Evilia Casas”

  Notary Public, State of Texas


STATE OF COUNTY OF

     This instrument was acknowledged before me on the 28th day of July, 2008,
by Dennis E. Stover, President of URN Texas GP, LLC, in its capacity as general
partner of URN South Texas Project, Ltd, in its capacity as general partner of
South Texas Mining Venture, L.L.P. a Texas limited partnership, on behalf of
said partnership.

   “Kay M. Walker”   Notary Public, State of


STATE OF TEXAS COUNTY OF NUECES

     This instrument was acknowledged before me on the 18th day of July, 2008,
by James T. Clark, President of Everest Exploration, Inc., in its capacity as
general partner of South Texas Mining Venture, L.L.P. a Texas limited
partnership, on behalf of said partnership.

   “Kathie Calderon”   Notary Public, State of Texas


--------------------------------------------------------------------------------